Dawson, J.
(dissenting): The foregoing conclusion would be' quite satisfactory to me if it could be so held by liberal interpretation and sanction of some statute, or if it could be fairly implied from the contractual rights and liabilities involved in the senior and junior chattel mortgages. But I cannot agree that the trial court erred because it did not invent, without statute or Kansas precedent, a rule which seems so practical now that it has been discovered and announced. Cases from other jurisdictions on a question of this sort are of no significance, since the rights of mortgagors and mortgagees of chattels in Kansas are distinctive and peculiar and not in accord with the law in other jurisdictions. (Notes in 4 A. S. R. 69 et seq., and 96 A. S. R. 682 et seq.) I think the trial court was fully justified in applying the doctrine of Bank v. Equity Exchange, supra, to the present case, for whatever differences as to details may exist, the cases in principle are as much alike as two peas. See, also, 11 C. J. 562 et seq.; id., 620 et seq.
I therefore dissent.